PER CURIAM.
The assorted allegations made by appellant are reiterations of similar assertions-which he presented before the referee and the district judge. Extensive hearings-held to determine the validity of the charges made by appellant disclosed, to the satisfaction of the referee and the district judge, that appellant was actually engaged on what was characterized as a “fishing expedition.” We note in passing that appellant, with personal knowledge of the bankruptcy proceedings, apparently elected to withhold his claim and participation in those proceedings, with the expectation that through private negotiation he could obtain full payment of his claim, once the bankruptcy proceedings had terminated. Careful review of the record and authorities cited by appellant leads us to the conclusion that the district court acted properly in issuing the orders from which the instant appeal has been taken. The orders will accordingly be affirmed.